SUMMARY ORDER
Plaintiff-Appellant Walter Iwachiw, pro se, appeals from a judgment of the United States District Court for the Eastern District of New York (Townes, J.) dismissing his third amended complaint. We assume the parties’ familiarity with the underlying facts and procedural history.
Federal Rule of Civil Procedure 8 requires a complaint to contain “a short and plain statement of the claim showing that the pleader is entitled to relief,” and that “[ejach averment of a pleading shall be simple, concise, and direct.” A plaintiff must disclose sufficient information to permit the defendant “to have a fair understanding of what the plaintiff is complaining about and to know whether there is a legal basis for recovery.” See Ricciuti v. New York City Transit Auth., 941 F.2d 119, 123 (2d Cir.1991). This Court reviews a district court’s dismissal of a complaint for failure to comply with Rule 8 for abuse of discretion. See Simmons v. Abruzzo, 49 F.3d 83, 87 (2d Cir.1995). Dismissal under Rule 8(a) “is usually reserved for those cases in which the complaint is so confused, ambiguous, vague or otherwise unintelligible that its true substance, if any, is well disguised.” See Kittay v. Kornstein, 230 F.3d 531, 541 (2d Cir.2000) (internal citation omitted).
An independent review of Iwachiw’s four complaints reveals that in none of them did he offer concise legal or factual arguments *46or bases for a suit against the multiple defendants he named. The district court was correct to dismiss the third amended complaint for failure to comply with Rule 8, as well as for failure to abide by the court’s prior orders directing Iwachiw as to specific changes he should make to his complaint to bring it within Rule 8’s parameters.
Accordingly, and for the foregoing reasons, the judgment of the district court is hereby AFFIRMED.